Citation Nr: 0306534	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus with nerve root compression, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to September 1972.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in a rating decision of September 2001 
the RO denied entitlement to service connection for diabetes 
mellitus as due to exposure to herbicides, on the basis that 
the veteran did not have this claimed disability.  Since that 
time, medical evidence has been added to the record which 
indicates that the veteran does have diabetes mellitus.  The 
issue of whether new and material evidence has been received 
to reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus is therefore referred to the 
RO for appropriate action.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West  2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran's herniated nucleus pulposus with nerve root 
compression is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome.  
During the pendency of the veteran's appeal, the criteria for 
evaluating intervertebral disc syndrome were revised.  See 67 
Fed. Reg. 56509-56516 (September 4, 2002).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not adjudicated the veteran's claim 
pursuant to the revised criteria for evaluating 
intervertebral disc syndrome.  In the Board's opinion, the 
veteran could be prejudiced as a result of the Board deciding 
the claim under the new criteria before the RO has done so.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board also notes that pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), the Board made arrangements for the veteran to be 
afforded another VA examination of his service-connected low 
back disability.  The examination was performed in March 
2003, but the examination report is not adequate for rating 
purposes.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected herniated 
nucleus pulposus with nerve root 
compression.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguished the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing regulations 
and should readjudicate the veteran's 
claim based on all evidence received 
since the issuance of a supplemental 
statement of the case in June 2001.  The 
RO should consider all potentially 
applicable criteria, to include the 
former and current criteria for 
evaluating intervertebral disc disease.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




